Citation Nr: 0415840	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, secondary to the appellant's service-connected 
bilateral knee disabilities.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel






INTRODUCTION

The appellant had active military service from July 1965 to 
July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.               

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In the instant case, the appellant contends that due to his 
service-connected bilateral knee disabilities, his balance is 
"thrown off," thereby causing him to develop various spinal 
problems, including a cervical spine disability.  He 
maintains that his current cervical spine disability was 
either caused or made worse by his service-connected 
bilateral knee disabilities.  

The appellant's service medical records show that in October 
1965, the appellant injured his left knee and was diagnosed 
with a torn medial meniscus of the left knee.  The appellant 
was subsequently hospitalized and underwent surgery to have 
his medial meniscus cartilage removed.  

In March 1983, the appellant underwent a VA examination.  At 
that time, he had x-rays taken of his left knee which were 
interpreted as showing degenerative arthritis.  

By a June 1983 rating action, the RO granted the appellant's 
claim for service connection for the residuals of a left knee 
medial meniscectomy, with traumatic arthritis.  The RO 
assigned a 10 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5259 for the appellant's service-
connected left knee disability, effective from January 31, 
1983.  


Outpatient treatment records from the Marion VA Medical 
Center (VAMC), from May 1999 to April 2002, show that on 
March 20, 2000, the appellant underwent a "routine visit."  
At that time, it was noted that he had a history of C-5/C-6 
disc removal two years ago at the St. Louis VAMC.  The 
appellant stated that he felt better after the surgery.  He 
also indicated that he had pain which radiated to the back of 
his neck.      

In April 2002, the appellant underwent a VA examination.  At 
that time, he gave a history of his service-connected left 
knee disability.  He also indicated that in approximately 
1985 to 1987, he developed pain in his cervical and thoracic 
spines.  According to the appellant, he had surgery on C6-C7 
at the John Cochran VAMC in approximately 1988 or 1989.  The 
appellant further reported that he had chronic bilateral knee 
pain.  The examining physician stated that a review of the 
appellant's claims file showed that in December 1997, the 
appellant had cervical spondylosis, with cervical 
radiculopathy.  The examiner noted that the appellant also 
had nerve entrapment syndrome of the right upper extremity, 
consisting of right carpal tunnel and right cubital tunnel 
syndrome, neurologic amyotrophic (brachial neuritis) of the 
right upper extremity.  According to the examiner, in August 
2000, the appellant had x-rays taken of his knees, which were 
reported to show symmetrical osteoarthritis of both knees.  
The examiner also stated that on March 20, 2000, the 
appellant had x-rays taken of his cervical spine which were 
interpreted as showing the following: (1) surgical fusion of 
body C6-C7 and T1, appearing stable, (2) hypertrophic 
spondylosis and osteoarthritis of the posterior joints, and 
(3) narrowing of the C5-C6 disk space.  

Following the physical examination and a review of the 
appellant's x-rays, the examiner diagnosed the appellant with 
the following: (1) degenerative arthritis of both knees, and 
(2) multiple areas of osteoarthritis of the cervical spine.  
It was the examiner's opinion that the appellant's 
osteoarthritis in the shoulders, cervical spine, and hands, 
were not related to his knee injury in the service.  The 
examiner further opined that it was just as likely that the 
appellant's right knee osteoarthritis was related to his 
service-connected left knee condition.  According to the 
examiner, the appellant had stated that his service-connected 
left knee disability had thrown him "off balance" for 
several years, thereby causing him to favor his right knee.  
The examiner noted that according to the appellant, at 
present, his right knee was worse than his left knee.  It was 
also the examiner's opinion that the appellant's spondylosis 
of the cervical spine, carpal tunnel, and cubital tunnel 
syndrome were not related to his service-connected knee 
injury.    

By a June 2002 rating decision, the RO granted the 
appellant's claim for service connection for a right knee 
disability, diagnosed as osteoarthritis of the right knee, 
secondary to his service-connected left knee disability.  At 
that time, the RO assigned a 10 percent disability rating 
under Diagnostic Code 5003 for the appellant's service-
connected right knee disability, effective from March 6, 
2002.  

In this case, the Board notes that upon a review of the 
Marion VAMC outpatient treatment records, from May 1999 to 
April 2002, and the appellant's April 2002 VA examination 
report, it appears that the appellant has undergone surgery 
for his cervical spine.  However, given that in the Marion 
VAMC outpatient treatment records, it was noted in March 
2000, that the appellant had a history of C5-C6 disc removal 
two years ago at the St. Louis VAMC, and that in the April 
2002 VA examination report, it was indicated that according 
to the appellant, he had surgery on C6-C7 at the John Cochran 
VAMC in approximately 1988 or 1989, the Board observes that 
it is unclear as to exactly when the appellant underwent 
surgery for his cervical spine.  In addition, the Board 
further notes that the evidence of record is negative for any 
surgical records which pertain to the appellant's cervical 
spine.  Moreover, in the April 2002 VA examination report, 
although the examiner referred to VA x-ray reports of the 
appellant's cervical spine, dated on March 20, 2000, the 
Board observes that the evidence of record is negative for 
the aforementioned x-ray reports.  Inasmuch as the VA is on 
notice of the existence of additional VA records, these 
records should be obtained prior to any further appellate 
review of this case.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As additional action by the RO may be helpful in 
either obtaining such putative records, or documenting 
information that the medical records cannot be obtained, 
further development in this regard is warranted.  Id.; see 
generally Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 
(1992).     

In the instant case, the Board also recognizes that in the 
appellant's April 2002 VA examination report, the examiner 
opined that the appellant's osteoarthritis and spondylosis of 
the cervical spine were not related to his service-connected 
knee injury.  Thus, the examiner provided an opinion in 
regard to the question of whether the appellant's cervical 
spine disability was related to his service-connected left 
knee disability.  However, given that following the April 
2002 VA examination, the appellant was granted service 
connection for his right knee disability, the Board notes 
that the examiner from the appellant's April 2002 VA 
examination did not have the opportunity to comment on the 
appellant's subsequent contention, which was provided in his 
May 2003 notice of disagreement and July 2003 substantive 
appeal (VA Form 9), that due to his to his service-connected 
bilateral knee disabilities, his balance is "thrown off," 
thereby causing him to develop various spinal problems, 
including a cervical spine disability.  Therefore, in light 
of the above, the Board finds that another VA opinion, as 
specified in greater detail below, should be obtained in 
order to determine the etiology of any cervical spine 
disability.   

Accordingly, this case is remanded to the RO for the 
following actions:  

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA), notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
cervical spine disability at any time 
following military service.  The RO 
should specifically ask the appellant to 
provide information regarding his 
cervical spine surgery, including the 
date of the surgery and the names and 
addresses of the VA and/or non-VA health 
care providers who performed the surgery, 
and any subsequent follow-up treatment.  
With any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the VA x-ray reports of the 
appellant's cervical spine, dated on 
March 20, 2000.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
orthopedic examination conducted by a 
physician to determine the nature and 
etiology of any cervical spine 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
specifically requested to review the 
April 2002 VA examination report and any 
surgical report pertaining to the 
cervical spine, if obtained.  

All necessary special studies or tests 
are to be accomplished, to include x-rays 
if deemed necessary by the examiner.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner should render an 
opinion as to whether any currently 
diagnosed cervical spine disability, to 
specifically include osteoarthritis 
and/or spondylosis of the cervical spine, 
was either caused or made worse by the 
appellant's service-connected bilateral 
knee disabilities, diagnosed as residuals 
of a left knee medial meniscectomy, with 
traumatic arthritis, and osteoarthritis 
of the right knee.  If no disability is 
found, or no link to the appellant's 
service-connected bilateral knee 
disabilities, such findings and 
conclusions should be affirmatively 
stated and a complete rationale for any 
opinion expressed should be included in 
the examination report.  If the requested 
opinions cannot be provided without 
resort to speculation, it should be so 
stated in the examination report.  The 
report prepared should be typed.      

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report addresses all actions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.

5.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


